PER CURIAM.
In a personal injury action, the plaintiff propounded identical interrogatories to the defendant driver and her insurer. The defendants objected to the interrogatories on the ground that they were burdensome. The trial court denied the objections and gave the defendants ten days in which to answer the interrogatories.
In Cabrera v. Evans, 322 So.2d 559 (Fla. 3d DCA 1975), we discussed the circumstances under which form interrogatories may become so burdensome as to justify sustaining a general objection thereto. It is clear that in the present case the interrogatories served upon the defendants were of the type designed to be answered by a person actually involved in the complained-of automobile accident. Thus, they were appropriate as concerns the defendant driver, but totally inappropriate as concerns her insurance company. Our examination of the interrogatories reveals that ten days is a sufficient amount of time for response by the defendant driver.
Accordingly, certiorari is granted in part and the order under review is quashed only insofar as it denies the defendant insurer’s objection to interrogatories.